It will be observed that the verdict states that Sarah went to South Carolina with the intent to evade the law of North Carolina prohibiting the marriage of a negro with a white person. It does not say that she had an intent to return with her husband and live in this State. It is difficult to see how in going to South Carolina to marry a negro, without an intent to return with him to this State, she could evade or intend to evade the laws of this State. Our laws have no extra territorial operation, and do not attempt to prohibit the marriage in South Carolina of blacks and whites domiciled in that State. Such a case differs essentially from one in which both persons, being domiciled in North Carolina, leave the State for the purpose of contracting a marriage forbidden by its law, and with an intent to return to and reside in North Carolina after such marriage; and also from one in which the man alone leaves this State for that purpose and with that intent.
By the marriage of Sarah, the domicil of her husband became hers. And we must suppose that his domicil was bona fide in South Carolina until they removed to this State in August, 1873. *Page 244 
It does not appear that any change of domicil was thought of before that time. We must put out of view therefore the supposed intent to evade the law of North Carolina, as a conclusion of law unsupported by or repugnant to the facts found in the verdict, and consider the case as if both parties had been domiciled in South Carolina at the time of the marriage. It is clear that upon the marriage the domicil of the husband became that of the wife and for that purpose it would be immaterial whether the marriage took place in the State of the husband or in any other state. Story Confl. Laws, §§ 194, 199. It was so held by this Court in Hicks v. Skinner, 71 N.C. 53; Ibid 72 N.C. 1. In Warrender v. Warrender, 9 Bligh's Rep. 89; 2 Clark Finnelly, 488. A man domiciled in Scotland married an English woman in England, and it was held that the matrimonial domicil was Scotland. This view seems to have been overlooked as it is not alluded to in Williams v.Oates, 5 Ire. 535, which is therefore apparently opposed to our opinion on this point. But the judgment of the Court may be sustained on the ground that the marriage in question there was not shown to be valid in South Carolina.
The question thus presented is an important one. The State of North Carolina, with the general concurrence of its citizens of both races, had declared its conviction that marriages between them are immoral and opposed to public policy as tending to degrade them both. It has therefore declared such marriages void. It is needless to say that the members of this Court share that opinion. For that reason it becomes us to be careful not to be unduly influenced by it in ascertaining, not what the law of North Carolina is upon such marriages contracted within her limits — that is found in the Act of Assembly and is beyond doubt — but what the law of North Carolina is upon the question presented, and for that we must look beyond the statutes of the State. *Page 245 
If we are right in our conception of the question presented, to-wit; whether a marriage in South Carolina between a black man and a white womanbona fide domiciled there and valid by the law of that State, must be regarded as valid in this State when the parties afterwards migrate here? We think that the decided weight of English and American authority requires us to hold that the relation thus lawful in its inception continues to be lawful here.
We know of but two cases which appear to be to the contrary, which will be found in 10 La. An. 411, and 15 Ibid, 342. Mr. Bishop in noticing the first of these cases has thought it fit to speak of the people whose Court decided them in a tone not to have been expected from a philosophic jurist.Telum imbelle.
The general rule is admitted that a marriage between citizens of a foreign State contracted in that State and valid by its laws is valid everywhere where the parties might migrate, although not contracted with the rites required by the law of the country into which they come and between persons disqualified by such law from intermarrying. Williams v.Oates, 5 Ire 535; Brook v. Brook, 9 H. L. 193; Story Confl. Laws, §§ 81-113, Dalrymple v. Dalrymple, 2 Hagg-Consist. Rep. 416.
It is contended however by the Attorney General that there is an exception to this rule as well established as the rule itself, viz; that incestuous and polygamous marriages although lawful in the country in which they are contracted, will not be recognized in other States in which such marriages are deemed immoral and are prohibited. And it is further argued that a marriage between persons of different races is as unnatural and as revolting as an incestuous one, and is declared void by the law of North Carolina.
The exception certainly exists notwithstanding a dictum of a very great Judge to the contrary in Williams v. Oates, 5 Ire. 535. *Page 246 
Story (§ 113a) says, "The most prominent if not the only known exceptions to the rule are those marriages involving polygamy and incest; those positively prohibited by the public law of a country from motives of policy; and those celebrated in foreign countries by subjects entitling themselves under special circumstances to the benefit of the laws of their own country."
On examining the illustrations of these exceptions given by the author, it will be seen that they are considerably limited. Thus all Christian countries agree that marriages in the direct line and between the nearest collaterals, are incestuous, and that polygamy is unlawful, consequently such marriages will be held null everywhere, because they were null in the place of the contract. But beyond these few cases in which all States agree, there is a difference as to what marriages are incestuous, and in such cases the admitted international law leaves it to each State to say what is incestuous in respect to its own subjects. In England, a marriage with the sister of a deceased wife is held incestuous and between persons domiciled in England it will be held void wherever contracted. Brook v.Brook, 9 II. L. 193. But it does not follow that such a marriage contracted in a State where it was lawful, between subjects of that State, would be held void in England if the parties afterwards became domiciled there. There is no reason to think it would be. Story § 116, 116 a. Still stronger are the illustrations given in §§ 95, 96.
However revolting to us and to all persons, who by reason of living in States where the two races are nearly equal in numbers have an experience of the consequences of matrimonial connexions between them, such a marriage may appear, such cannot be said to be the common sentiment of the civilized and Christian world. When Massachusetts held such a number of negroes as to make the validity of such marriages a question of practical importance her sentiments *Page 247 
and her legislation were such as ours are to-day. Medway v. Needham,16 Mass. 157. Now since she has got rid of her negroes the question is of no practical importance to her. And as far as may be gathered from her statute book she considers such marriages unobjectionable. Most of the States of the Union and of the nations of Europe with whom the question is merely speculative take a similar view of it.
It is impossible to identify this case with that of an incestuous or polygamous marriage admitted to be such jure gentium. The law of nations is a part of the law of North Carolina. We are under obligations of comity to our sister States. We are compelled to say that this marriage being valid in the State where the parties were bona fide domiciled at the time of the contract must be regarded as subsisting after their immigration here.
The inconveniences which may arise from this view of the law are less than those which result from a different one. The children of such a marriage, if born in South Carolina, could migrate here and would be considered legitimate. The only evil which could be avoided by a contrary conclusion is that the people of this State might be spared the bad example of an unnatural and immoral but lawful cohabitation. The inconveniences on the other side are numerous, and are forcibly stated in Scrimshire v.Scrimshire, 2 Hagg. Consist. Rep. 417, and in Story, § 121. "And therefore all nations have consented or are presumed to consent, for the common benefit and advantage, that such marriages shall be good or not according to the law of the country where they are celebrated."
Upon this question above all others it is desirable (altering somewhat the language of Cicero with which Story concludes his great work) that there should not be one law in Maine and another in Texas, but that the same law shall prevail at least throughout the United States. *Page 248 
There is no error in the judgment below. Let this opinion be certified.